Title: To George Washington from Walter Livingston, 31 May 1789
From: Livingston, Walter
To: Washington, George



Sir
New York May 31. 1789

From the late Resolution of the House of Representatives relative to the Department of the Treasury, the Presumption is that the Commission under which I have the honor to Act will soon terminate.
Under this impression I beg leave to state that I should Esteem myself honored, under your Auspices, in Executing any Office, which may be thought adequate to my Qualifications, and the Rank I have held in private and Public life. I have the honor to be with the highest Respect your Most Obedt Hume Servt

Walter Livingston

